CCA 38322. On consideration of the petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals, it is ordered that said petition is hereby granted, and, the decision *474of the United States Air Force Court of Criminal Appeals is affirmed.* [See also ORDERS GRANTING PETITION FOR REVIEW this date.]

 It is noted that the military judge neglected to seal the portion of the record and the exhibits pertinent to an MRE 412 closed hearing. Accordingly, the Clerk is directed to seal Appellate Exhibits I-IV and pages 11-46 of the transcript.